Determination unanimously confirmed and petition dismissed without costs, in accordance with the following memorandum: The Commissioner’s determination that none of the town’s proposed alternative sites for an adult community residential facility was "suitable” to "accommodate such a facility” (Mental Hygiene Law § 41.34 [c] [1] [B]) was rational insofar as it interpreted "suitable” to mean comparable to the agency’s proposed site in terms of its size and nature (see, Mental Hygiene Law § 41.34 [c] [4]). Such determination did not deprive the town of a meaningful opportunity to participate in the site-selection process. (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Provenzano, J.) Present — Callahan, J. P., Denman, Boomer, Green and Law-ton, JJ.